         Case 1:19-mc-00174-EGS Document 18 Filed 09/30/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES CO.;
 POLITICO LLC; AND WP CO., LLC, d/b/a THE                     Case No. 1:19-mc-00174-EGS
 WASHINGTON POST FOR ACCESS TO
 CERTAIN SEARCH WARRANT MATERIALS


                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of September 9, 2020, The Associated Press

(“AP”), Cable News Network, Inc. (“CNN”), The New York Times Company (“The Times”),

POLITICO LLC (“Politico”) and WP Co., LLC, d/b/a/ the Washington Post (the “Post”)

(collectively, the “Media Coalition”); Michael T. Flynn, through counsel, and the United States,

hereby submit this Joint Status Report and recommendation for further proceedings.

       The Media Coalition filed this matter on October 11, 2019, seeking access pursuant to the

First Amendment and the common law to search warrant and Stored Communications Act

warrant materials relevant to the prosecution of Mr. Flynn. The Media Coalition wishes to

pursue access to the Flynn warrants and supporting affidavits, but in the interests of streamlining

the proceedings, does not seek access to the warrant returns at this time.

       Counsel for the government has identified two search warrant applications filed in the

Eastern District of Virginia, and eight search warrant applications filed in the District of

Columbia. Three of the District of Columbia search warrant applications were not executed, and

were attached in their entirety as exhibits to three revised search warrant applications that were

authorized and executed.
         Case 1:19-mc-00174-EGS Document 18 Filed 09/30/20 Page 2 of 4




       On September 9, 2020, the Court ordered the government to file its proposed redactions

to the search warrant applications for review and approval by no later than September 11, 2020,

and to move for a limited unsealing order to provide redacted versions of the applications to

counsel for Mr. Flynn so that they could suggest any additional redactions.

       On September 11, 2020, Magistrate Judge Teresa C. Buchanan granted the government’s

motion for limited unsealing of the two search warrant applications filed in the Eastern District

of Virginia. On September 16, 2020, the government provided the redacted applications to

counsel for Mr. Flynn. On September 23, 2020, counsel for Mr. Flynn informed the government

of one additional proposed redaction. The government will move the Eastern District of Virginia

for full unsealing of the two redacted applications by no later than October 2, 2020. The

government will file a notice of compliance, identifying the specific case numbers associated

with the search warrant applications, with this Court when that motion is granted.

       The government filed its proposed redactions and a motion for limited unsealing for the

five executed search warrant applications (which include as exhibits the three unexecuted search

warrant applications) with this court, ex parte, under seal, on September 11, 2020.1 Upon

receiving authorization from the Court, the government will provide the redacted version of these

materials to counsel for Mr. Flynn so that they can propose any additional redactions.

Thereafter, the government will move this Court to unseal the redacted versions of these

materials and will file a notice of compliance identifying specific case numbers associated with

the search warrant applications.



1
       The government noted in its filing that the search warrants had been authorized by Chief
Judge Beryl A. Powell and Judge James E. Boasberg, and sought guidance from the Court on
whether it should submit its motion for limited unsealing directly to those judges instead of to
this Court.



                                                 2
         Case 1:19-mc-00174-EGS Document 18 Filed 09/30/20 Page 3 of 4




       In light of the status of related matters, the parties suggest that it would be appropriate for

the Court to require the parties to report their progress by no later than 12 p.m. on October 14,

2020, in a joint status report. The parties further suggest that it is premature to set a briefing

schedule until such time as the Media Coalition is in possession of the redacted materials and has

determined whether it wishes to challenge the redactions.

       Wherefore the parties jointly request that the Court order the parties to file a Joint Status

report no later than 12 p.m. on October 14, 2020.




                                                   3
       Case 1:19-mc-00174-EGS Document 18 Filed 09/30/20 Page 4 of 4




Dated: September 30, 2020                      Respectfully submitted,



By: ___Matthew E. Kelley________________       By: ________Jocelyn Ballantine_________
Jay Ward Brown (D.C. Bar No. 437686)           Jocelyn Ballantine
brownjay@balladspahr.com                       Assistant United States Attorney
Matthew E. Kelley (D.C. Bar No. 1018126)       555 4th Street NW
kelleym@ballardspahr.com                       Washington, D.C. 20530
BALLARD SPAHR LLP                              Tel: (202) 252-7252
1909 K Street, NW                              Jocelyn.Ballantine2@usdoj.gov
Washington, D.C. 20006-1157                    Counsel for the United States
Tel: (202) 508-1136
Counsel for The Associated Press; Cable News
Network, Inc.; The New York Times Co.;
POLITICO, LLC; and WP Co., LLC, d/b/a/ the
Washington Post

By: ________David A. Warrington_______
David A. Warrington
KUTAK ROCK LLP
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219-4071
Tel: (804) 644-1700
David.Warrington@KutakRock.com

Sidney Powell
SIDNEY POWELL, P.C.
2911 Turtle Creek Blvd. #300
Dallas, TX 75219
Tel: (214) 707-1775
sidney@federalappeals.com
Counsel for Michael T. Flynn




                                           4
